NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


VIRGIL EUGENE DEBOSE,                     )
DOC #745270,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-4056
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Pinellas County; Pat Siracusa, Judge.




PER CURIAM.


             Affirmed.


SILBERMAN, CRENSHAW, and LUCAS, JJ., Concur.